Maeshall, J.
(dissenting). To constitute the crime of obtaining money under false pretenses these circumstances, are essential: First, a false statement of past or existing, facts by one person to another. Second, such statement, must be reasonably calculated to deceive that other. Third,, it must be so designed and induce such other to part with his-money. Fourth, such design must be accomplished, such other relying upon such false statement. Fifth, he must part with his money within the jurisdiction where the offense is laid. It is not necessary that the false statement of' facts be made directly by such person to such other. It may be made through the medium of an innocent agent. 2 Bishop,. New Grim. Law, § 473. It is not necessary that the guilty party shall receive the money or derive any benefit therefrom. The element of obtaining the money designed to be obtained' is accomplished when the person sought to be defrauded is. actually induced to part absolutely with his right of property in the object of the deceit. Musgrave v. State, 133 Ind. 297, 32 N. E. 885; Comm. v. Harley, 7 Met. 462. The-element of parting with property is satisfied the instant the-person designed to be defrauded, through the means resorted, to to accomplish such design, actually parts with his property right. Parting with it by placing the property beyond' his reach and under the control of the guilty party or his agent completes the offense, — completes it at the place, where; *622such parting with control occurs. Norris v. State, 25 Ohio St. 217; State v. Lichliter, 95 Mo. 402, 8 S. W. 720; Comm. v. Wood, 142 Mass. 459, 8 N. E. 432.
Delivery of property to a common carrier consigned so that title passes at the point of such delivery to the consignee, or delivery of money, or a draft representing the money sought to be obtained, in the United States postoffice, so that the right to the money thereby passes from the control of the owner, is a complete deprivation of such owner thereof. The means, in a physical sense, by which the money is obtained, so long as the owner thereof voluntarily parts therewith, is immaterial. If he is induced to purchase a draft with the money and send the same to some one designated by the guilty party at a distant point by means of the United States mail, as in Comm. v. Wood, supra, or is induced to issue an order or check which the guilty party causes to be presented and paid, as in Roberts v. People, 9 Colo. 458, 13 Pac. 630; State v. Palmer, 40 Kan. 474, 20 Pac. 270, the design by false pretenses to obtain the money and the accomplishment thereof is complete, and complete at the point where the money is in fact parted with.
The foregoing to my mind leaves no doubt as to the evidence in this case establishing the offense charged. The accused made false representations as to existing facts for the purpose of defrauding Senn out of his money. Senn, through his agent, relied on such false'statements and was thereby induced to part with the money. The design was fully accomplished by the accused .inducing Senn’s agent to use the money sought to be obtained by purchasing two drafts therewith and sending the same through the United States mails to two persons designated. Such agent in purchasing the drafts was the agent of the accused and used his money for that purpose. As soon as Senn’s money was converted into that of another by means of the purchase of the drafts and the deposit thereof in the United States postoffice and thereby *623placed entirely beyond. Ms control, it was obtained'from Mm witbin tbe meaning of tbe statute. It was obtained by tbe accused. It was obtained through false pretenses. It was obtained at tbe place where tbe title thereto and tbe control thereof was parted with by Senn, through Ms agent. The accused obtained the money. Senn lost it, and lost it within the jurisdiction where the offense was laid. IJpon principle and witbin tbe authorities cited, particularly Comm. v. Wood, supra, it seems to me tbe accused was properly convicted and that tbe judgment should be affirmed.